        Case 6:20-cv-00066-DLC Document 72 Filed 09/17/20 Page 1 of 5



Peter M. Meloy, MT Bar No. 1035
MELOY LAW FIRM
P.O. Box 1241
Helena, Montana 59624
Tel: (406) 442-8670
mike@meloylawfirm.com

Abha Khanna, pro hac vice
PERKINS COIE LLP
1201 Third Avenue, Suite 4900
Seattle, Washington 98101-3099
Tel: (206) 359-8000
akhanna@perkinscoie.com

Attorneys for Intervenor-Defendants
DSCC, DCCC, and Montana Democratic
Party

                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                            HELENA DIVISION

DONALD J. TRUMP FOR                       Case No.: 6:20-cv-00066-DLC
PRESIDENT, INC.; REPUBLICAN
NATIONAL COMMITTEE;                       INTERVENOR-DEFENDANTS’
NATIONAL REPUBLICAN                       CONSOLIDATED MOTION
SENATORIAL COMMITTEE;                     FOR JUDGMENT ON THE
MONTANA REPUBLICAN STATE                  PLEADINGS AND MOTION TO
CENTRAL COMMITTEE,                        DISMISS

                         Plaintiffs,

and

GREG HERTZ, in his official capacity
as Speaker of the House of
Representatives of Montana; SCOTT
SALES, in his official capacity as
President of the Montana State Senate,



       Consolidated Motion for Judgment on the Pleadings and Motion to Dismiss
         Case 6:20-cv-00066-DLC Document 72 Filed 09/17/20 Page 2 of 5



                          Intervenor-
                          Plaintiffs,

              v.

STEPHEN BULLOCK, in his official
capacity as Governor of Montana;
COREY STAPLETON, in his official
capacity as Secretary of State of
Montana,

                          Defendants,

and

DSCC; DCCC; MONTANA
DEMOCRATIC PARTY,

                          Intervenor-
                          Defendants.



                                     MOTION

        Pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(6), and 12(c),

Intervenor-Defendants move for judgment on the pleadings as to the Complaint filed

by Plaintiffs, see ECF No. 1, and to dismiss the Complaint filed by Intervenor-

Plaintiffs, see ECF No. 38. Given the substantial overlap between the allegations and

causes of action asserted in Plaintiffs’ and Intervenor-Plaintiffs’ Complaints, and

that the same standard of review applies to both motions to dismiss and motions for

judgment on the pleadings, see United States ex rel. Cafasso v. Gen. Dynamics C4

Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011), Intervenor-Defendants have


      Consolidated Motion for Judgment on the Pleadings and Motion to Dismiss—2
        Case 6:20-cv-00066-DLC Document 72 Filed 09/17/20 Page 3 of 5



consolidated their arguments into a single Motion. This Consolidated Motion is

supported by Intervenor-Defendants’ Brief in Support of Consolidated Motion for

Judgment on the Pleadings and Motion to Dismiss.

      Intervenor-Defendants contend that the Eleventh Amendment bars Counts I

and II of the Complaints, that neither Plaintiffs nor Intervenor-Plaintiffs have

standing to assert these claims, and that these claims fail as a matter of law because

Defendants have acted consistently with Montana law. Intervenor-Defendants

further assert that Plaintiffs and Intervenor-Plaintiffs lack standing to bring Count

III and that the claim relies on a noncognizable legal theory. Each Complaint should

therefore be dismissed in its entirety.

      Pursuant to Local Rule 7.1(c)(1), counsel for Intervenor-Defendants has

conferred with counsel for Plaintiffs, Intervenor-Plaintiffs, and Defendants.

Plaintiffs object to this motion, and Defendant Stephen Bullock does not object.

Counsel for Intervenor-Defendants has not received a response from Intervenor-

Plaintiffs or Defendant Corey Stapleton.




    Consolidated Motion for Judgment on the Pleadings and Motion to Dismiss—3
   Case 6:20-cv-00066-DLC Document 72 Filed 09/17/20 Page 4 of 5



  DATED this 17th day of September, 2020


                             By:          /s/ Abha Khanna
                                   Abha Khanna*
                                   PERKINS COIE LLP
                                   1201 Third Avenue, Suite 4900
                                   Seattle, Washington 98101-3099
                                   Tel: (206) 359-8000
                                   akhanna@perkinscoie.com

                                   Peter M. Meloy
                                   MELOY LAW FIRM
                                   P.O. Box 1241
                                   Helena, Montana 59624
                                   Tel: (406) 442-8670
                                   mike@meloylawfirm.com

                                   Attorneys for Intervenor-Defendants DSCC,
                                   DCCC, and Montana Democratic Party

                                   *Admitted pro hac vice




Consolidated Motion for Judgment on the Pleadings and Motion to Dismiss—4
        Case 6:20-cv-00066-DLC Document 72 Filed 09/17/20 Page 5 of 5



                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was

served on counsel of record in this matter via the Court’s ECF system.

      DATED this 17th day of September, 2020


                                    By:          /s/ Abha Khanna
                                          Abha Khanna*
                                          PERKINS COIE LLP
                                          1201 Third Avenue, Suite 4900
                                          Seattle, Washington 98101-3099
                                          Tel: (206) 359-8000
                                          akhanna@perkinscoie.com

                                          Peter M. Meloy
                                          MELOY LAW FIRM
                                          P.O. Box 1241
                                          Helena, Montana 59624
                                          Tel: (406) 442-8670
                                          mike@meloylawfirm.com


                                          Attorneys for Intervenor-Defendants DSCC,
                                          DCCC, and Montana Democratic Party

                                          *Admitted pro hac vice




    Consolidated Motion for Judgment on the Pleadings and Motion to Dismiss—5
